UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A-4 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 23,2010 PARAMOUNT GOLD AND SILVER CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-51600 20-3690109 (Commission File Number) (IRS Employer Identification No.) 665 Anderson Street Winnemucca, NV 89445 (Address of Principal Executive Offices) (775) 625-3600 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item.2.01Completion of Acquisition or Disposition of Assets. The purpose of this Form 8-K/A No.4 is to amend the Current Report on Form 8-K A filed byParamount Gold and Silver Corp. on September 13, 2010.As amended by this Form 8-KA, the Form 8-K reflects the following changes: 1. Restate the pro-forma balance sheet for Paramount Gold and Silver Corp. to reflect the adoption of FASB ASC 815-40-15-7I. 2. To present adjustments made to X-Cal Resources mineral property amounts in gross on the face of the proforma Balance Sheet. Item 9.01Financial Statements and Exhibits A. Unaudited Pro Forma Condensed Combined Financial Information SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Paramount Gold and Silver Corp. Date: December 22, 2010 By: /s/Christopher Crupi Christopher Crupi, CEO Paramount Gold and Silver Corp. Unaudited Pro Forma Condensed Combined Financial Information The following unaudited pro forma condensed combined financial information combines the historical consolidated financial statements of Paramount Gold and Silver Corp. (“Paramount”) and X-Cal Resources Ltd. (“X-Cal”) as adjusted for the Transaction, which is described further in the notes to unaudited pro forma condensed combined financial information.The acquisition of X-Cal by Paramount will be accounted for as a business combination under Accounting Standards Codification (“ASC”) 805, Business Combinations.For this purpose, Paramount will be deemed the accounting acquirer, and X-Cal will be deemed the accounting acquiree.The pre-acquisition combined financial statements of Paramount will be treated as the historical financial statements of the combined company. Paramount has a fiscal year end of June 30, and X-Cal has a fiscal year end of March 31.As permitted by the U.S. Securities and Exchange Commission (“SEC”) rules and regulations, Paramount has combined the Paramount consolidated statement of operations for the year ended June 30, 2009 and the nine months ended March 31, 2010 with X-Cal’s combined statement of operations for the year ended March 31, 2009 and the nine months ended December 31, 2009, for purposes of the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined statement of operations for the year ended June 30, 2009 and the nine months ended March 31, 2010 give effect to the Transaction as if it had occurred on July 1, 2008.The unaudited pro forma condensed combined balance sheet assumes that the Transaction was consummated on March 31, 2010 and combines Paramount’s historical consolidated balance sheet as of March 31, 2010 with X-Cal’s historical consolidated balance sheet as of March 31, 2010. The unaudited pro forma condensed balance sheet and statement of operations of Paramount as of and for the nine months ended March 31, 2010 were derived from its unaudited consolidated financial statements as of March 31, 2010 (as filed on Form 10-Q/A with the SEC on November 5, 2010).The unaudited pro forma condensed combined statement of operations of Paramount for the year ended June 30, 2009 was derived from the audited consolidated financial statements of Paramount for the year ended June 30, 2009 (as filed on Form 10-K/A with the SEC on April 19, 2010). The unaudited pro forma condensed balance sheet of X-Cal as at March 31, 2010 was derived from the audited consolidated balance sheet as at March 31, 2010 (as filed on SEDAR on June 29, 2010). The unaudited pro forma condensed consolidated statement of operations of X-Cal for the nine months ended December 31, 2009 were derived from its unaudited consolidated financial statements for the nine months ended December 31, 2009 (as filed on SEDAR on February 12, 2010).The unaudited pro forma condensed consolidated statement of operations of X-Cal for the year ended March 31, 2009 was derived from the audited consolidated financial statements of X-Cal for the year ended March 31, 2009 (as filed on SEDAR on June 26, 2009). The pro forma adjustments are based upon available information, preliminary estimates and certain assumptions that Paramount believes are reasonable and are described in the accompanying notes to the unaudited pro forma condensed combined financial information.The unaudited pro forma condensed combined financial information does not take into account (i) any synergies or cost savings that may or are expected to occur as a result of the Transaction or (ii) any non-recurring cash or non-cash charges that Paramount may incur in connection with the Transaction, the level and timing of which cannot yet be determined.The unaudited pro forma condensed combined financial statements have been prepared in accordance with SEC rules and regulations. The unaudited pro forma condensed combined financial information assumes that the acquisition would be accounted for using the acquisition method of accounting in accordance with ASC 805.The total purchase price has been preliminarily allocated based on available information and preliminary estimates and assumptions that management believes are reasonable.However, the allocation of purchase price has not been finalized and the actual adjustments to our financial statements upon closing of the acquisition transaction will depend on a number of factors, including additional information available and the net assets on the closing date of the Transaction.Accordingly, there can be no assurance that the final allocation of purchase price will not materially differ from the preliminary allocations reflected in the unaudited pro forma condensed combined financial information. The unaudited pro forma condensed combined financial information is provided for informational purposes only, is subject to a number of uncertainties and assumptions and does not purport to represent what the combined company’s actual performance or financial position would have been if the Transaction had occurred on the dates indicated and does not purport to indicate financial position or results of operations as of any future date or for any future date. Please refer to the following information in conjunction with this unaudited pro forma condensed combined financial information: the accompanying notes to these unaudited pro forma condensed combined financial statements, Paramount’s and X-Cal’s historical financial statements and the accompanying notes thereto, “Management’s Discussion and Analysis” filed on SEDAR for X-Cal’s years ended March 31, 2009 and 2008 and for the nine months ended December 31, 2009 and 2008, from Paramount’s Annual Report on Form 10-K for the year ended June 30, 2009 and from Paramount’s Quarterly Report on Form 10-Q/A as of and for the nine months ended March 31, 2010. Paramount Gold and Silver Corp. Unaudited Pro Forma Condensed Combined Balance Sheet (Stated in U.S. Dollars) As of March 31, 2010 Paramount X-Cal As at As at Pro Forma March 31, March 31, Adjustments Pro Forma (Note 5) Combined Assets Current Cash and cash equivalents $ $ $ ) (c ) $ ) (h) Amounts receivable - Marketable securities - - Equity conversion right - - Prepaid and deposits - - Term deposit - - - Prepaid insurance - - Reclamation bond - - Mineral property interests ) (a) (b) - Fixed assets - ) Liabilities Current Accounts payable - Warrant liability - - Reclamation and environmental obligation - - - Stockholders' Equity Common stock ) (b) (b) Additional paid-in capital - (b) Contributed surplus ) (b) Deficit accumulated during the exploration stage ) ) ) (a) ) (b) - ) (c ) - ) (h) Cumulative translation adjustment ) - - ) - $ $ $ ) $ See accompanying Notes to the Unaudited Pro Forma Condensed Combined Financial Statements, which are an integral part of these statements.The pro forma adjustments are explained in Note 5 – Pro Forma Adjustments. Paramount Gold and Silver Corp. Unaudited Pro Forma Condensed Combined Statement of Operations (Stated in U.S. Dollars) For the Nine Months Ended March 31, 2010 Paramount X-Cal Nine Months Nine Months Ended Ended Pro Forma March 31, December 31 Adjustments Pro Forma 2010 2009 (Note 5) Combined Interest Income $ $ $
